DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 11/04/2022 is entered and acknowledged by the Examiner. Claims 1-16 have been amended. New claims 17-20 have been added. Claims 1-20 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/EP2019/061231 (filed on 05/02/2019). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in EPO on 05/04/2018.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 11/04/2020 have been considered.
Claim Objections
Claims 1-5, 7-16, and 20 are objected to because of the following informalities: 
Claim 1 recites, in part, a phrase “[a] method for the preparation of SnTiO3…” is objected and should be replaced with “[a] method for a preparation of SnTiO3…”. Appropriate correction is required. 
Claim 7 recites, in part, a phrase “[a] material of the formula SnTiO3…” is objected and should be replaced with “[a] material of a formula SnTiO3…”. Appropriate correction is required.
Claims 2-5, 8-16, and 20 directly or indirectly depend from claims 1 and 7 and are objected based on their dependencies.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-K dielectric” in claim 19 is a relative term which renders the claim indefinite. The term “high-K dielectric” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner is unclear as to how high the dielectric constant K must be to meet the claimed term “high-K dielectric”. Applicant is suggested to include a dielectric constant K range or clarify the claimed term.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 6 Interpretation: the instant claim is drawn to a SnTiO3 material having a tetragonal crystal structure. The optional substituting of Ti (IV) ions with M is not require to be disclose or suggest by the prior art in order to anticipate or render the claim obvious because the substitution feature is an optional limitation.     
Claims 6 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an article “First principles studies of SnTiO3 perovskite as potential environmentally benign ferroelectric material” (hereinafter Matar).
Matar discloses a SnTiO3 perovskite compound (ST) having a stable tetragonal structure and exhibiting large (high) dielectric constant (See page 43, Abstract). Matar discloses that the SnTiO3 perovskite compound is suitable for devices such as actuators (See page 43, Abstract). Matar also discloses that the SnTiO3 perovskite compound is suitable in ferroelectric applications (See page 49, Conclusions).
  Claims 6 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an article “Synthesis Characterization and Photocatalytic Activity of SnTiO3 Prepared by Co-Precipitation Peroxide Method” (hereinafter Sirajudheen).
Sirajudheen discloses a ferroelectric material having a SnTiO3 perovskite (See Introduction). The SnTiO3 perovskite material having a stable tetragonal structure and exhibiting large (high) dielectric constant (See Introduction). 
Claims 6 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010080758 A (hereinafter Yoshitaka).
Yoshitaka discloses a SnTiO3 perovskite thin film having a tetragonal structure (See [0014] and [0015]). The thin film is a ferroelectric thin film (See [0015]). Yoshitaka discloses that the SnTiO3 perovskite thin film is suitable for microactuator device (See [0017]). 
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 1-5, 7-16, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: currently, there is no prior art alone or in combination that teaches or render obvious a material a formula SnTiO3 having a structure as recited in claim 1 and a method for a preparation of SnTiO3 as recited in claim 7. Therefore, claims 1 and 7 are allowable over the prior art of record. Claims 2-5, 8-16, and 20 directly or indirectly depend from claims 1 and 7 and are allowable based on their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761